NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3267
                                       ___________

                                 ROBERT JACOBSEN;
                                 CAROL JACOBSEN,
                                           Appellants

                                             v.

       CITI MORTGAGE INC, (NJ); CITI INC, (NJ); CITI MORTGAGE, (NJ);
         FEDERAL COURT DISTRICT MERCER COUNTY NEW JERSEY;
        FEDERAL COURT DISTRICT CAMDEN COUNTY NEW JERSEY;
             CLERK OF COURT MERCER COUNTY NEW JERSEY;
             CLERK OF COURT CAMDEN COUNTY NEW JERSEY;
                       CITI MORTGAGE ARIZONA
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-17-cv-01555)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 20, 2018

              Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed March 20, 2018)
                                     ___________

                                        OPINION *
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellants Robert and Carol Jacobsen appeal from the District Court’s

orders dismissing their complaint for lack of subject matter jurisdiction, and denying their

motions for recusal. For the reasons discussed below, we will affirm.

                                              I.

       In March 2017, the Jacobsens filed a complaint relating to their property at 49 Bay

Way, Brick, NJ. They alleged that “Citi Mortgage utilized laches [and] dilatory practices

to avoid re-financing” two mortgages on the property. The Jacobsens sought an order to

“stop the foreclosure F38639-14,” referring to the New Jersey state court docket number

of a foreclosure action. In that action, the state court entered summary judgment against

the Jacobsens in 2015, and entered a writ of execution on their property in April 2016. 1

       Shortly after filing their complaint in the District Court, the Jacobsens filed their

first of several motions for summary judgment. After the District Court denied the first

two motions for summary judgment, the Jacobsens filed motions to recuse District Judge

Michael A. Shipp and Magistrate Judge Tonianne J. Bongiovanni. The Jacobsens did not

make any allegations or arguments regarding the District Court’s bias. Instead, they

argued that the District Court’s rulings in other cases were incorrect on the merits.


1
  To the extent necessary, we take judicial notice of these facts. See CitiMortgage Inc. v.
Robert C. Jacobsen, et al., Docket No. F-038639-14 (N.J. Super. Ct. Ch. Div. 2014); In re
Indian Palms Assoc., Ltd., 61 F.3d 197, 205–06 (3d Cir. 1995) (“Judicial notice may be
taken at any stage of the proceeding, including on appeal”) (citations omitted); Werner v.
Werner, 267 F.3d 288, 295 (3d Cir. 2001) (“A court may take judicial notice of an
adjudicative fact if that fact is not subject to reasonable dispute ... [and] capable of
accurate and ready determination by resort to sources whose accuracy cannot reasonably
be questioned”).
                                              2
       The District Court granted the defendants’ motion to dismiss under Federal Rule

of Civil Procedure 12(b)(1), finding that it lacked subject matter jurisdiction under the

Rooker-Feldman doctrine, which prohibits lower federal courts from exercising subject

matter jurisdiction in certain cases already heard in state court. See Exxon Mobil Corp.

v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005). The District Court also denied

the Jacobsens’ motions for recusal as meritless, and denied their remaining motions as

either moot or meritless. This appeal ensued.

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. We review questions of subject

matter jurisdiction de novo. Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615
F.3d 159, 163–64 (3d Cir. 2010). “In an appeal from a grant of a motion to dismiss for

lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1), we

review only whether the allegations on the face of the complaint, taken as true, allege

facts sufficient to invoke the jurisdiction of the district court.” Taliaferro v. Darby Twp.

Zoning Bd., 458 F.3d 181, 188 (3d Cir.2006) (internal citations and quotations omitted).

We review a District Court's denial of a motion for recusal for abuse of discretion. See

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006).

                                              III.

       We agree with the District Court's determination that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine. That doctrine deprives lower federal

courts of subject matter jurisdiction over claims where: “(1) the federal plaintiff lost in

state court; (2) the plaintiff ‘complain[s] of injuries caused by [the] state-court

                                               3
judgments’; (3) those judgments were rendered before the federal suit was filed; and (4)

the plaintiff is inviting the district court to review and reject the state judgments.” Great

Western, 615 F.3d at 166 (alterations in original) (quoting Exxon Mobil, 544 U.S. at

284).

        Here, the New Jersey state court entered a judgment against the Jacobsens in the

foreclosure action; the Jacobsens argue that they were injured by this judgment; the state

foreclosure action preceded this federal action; and the Jacobsens explicitly asked the

District Court to overrule the state-court judgment. Accordingly, the District Court

lacked subject matter jurisdiction under the Rooker-Feldman doctrine. See In re Madera,

586 F.3d 228, 232 (3d Cir. 2009) (Rooker-Feldman doctrine barred claims that would

negate state court judgment in foreclosure action).

        We also agree with the District Court’s determination that the motions for recusal

were meritless. The Jacobsens failed to make any credible allegations that the District

Court was biased. The Jacobsens’ argument relied almost exclusively on the adverse

rulings by the District Court in this case and in prior cases. Adverse legal rulings are not

proof of prejudice or bias, and are almost never a basis for recusal. See Liteky v. United

States, 510 U.S. 540, 555 (1994). The Jacobsens have not established that a reasonable

person would conclude that the District Court’s impartiality might be questioned, and the

District Court properly denied their motions for recusal. See 28 U.S.C. §§ 144, 455; U.S.

v. Ciavarella, 716 F.3d 705, 719 (3d Cir. 2013).

        Accordingly, we will affirm the judgment of the District Court. Appellants’

pending motions are denied.

                                              4